Citation Nr: 1810768	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-23 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss. 

2. Entitlement to an initial compensable rating for right heel spurs prior to April 25, 2017, and in excess of 10 percent thereafter. 

3. Entitlement to an initial compensable rating for left heel spurs prior to April 25, 2017, and in excess of 10 percent thereafter.

4. Entitlement to service connection for degenerative joint disease of the lumbar spine. 

5. Entitlement to service connection for tinnitus. 

6. Entitlement to service connection for chronic sinusitis. 

7. Entitlement to service connection for prostate hypertrophy. 

8. Entitlement to service connection for cluster headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to December 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

During the pendency of this appeal, a July 2017 RO decision increased the ratings for the Veteran's bilateral heel spurs and assigned 10 percent ratings for each heel effective April 25, 2017. As the higher rating does not constitute a grant of the full benefit sought on appeal, the claim for increase remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

In a February 2017June 2015 Board decision, in pertinent part, denied entitlement to service connection for lumbar degenerative joint disease, tinnitus, chronic sinusitis, prostate hypertrophy, and cluster headaches. The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In a September 2017 order, the Court granted a Joint Motion for Remand (JMR), vacating the Board's February 2017 decision in pertinent part and remanding the case to the Board for action consistent with the JMR.

The issues of entitlement to service connection for lumbar spine degenerative joint disease, chronic sinusitis, prostate hypertrophy, and cluster headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At its worse, the Veteran's bilateral hearing loss has been characterized by numeric designation "I" in the right ear and "II" in the left ear.

2. Throughout the appeal period, the Veteran's right heel spur has been manifested by symptoms of painful movement, which is analogous to moderate impairment; however, at no time has moderately severe impairment been demonstrated. 

3. Throughout the appeal period, the Veteran's left heel spur has been manifested by symptoms of painful movement, which is analogous to moderate impairment; however, at no time has moderately severe impairment been demonstrated.

4. The Veteran currently has tinnitus that had its onset during active service.


CONCLUSIONS OF LAW

1.The criteria for an initial compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.10, 4.85, Tables VI, VI(A), VII, Diagnostic Code 6100 (2017).

2. The criteria for an initial 10 percent rating but no higher during the entire course of the appeal for a right heel spur have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5284 (2017).

3. The criteria for an initial 10 percent rating but no higher during the entire course of the appeal for a left heel spur have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5284 (2017).

4. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the issues being decided herein, the Board issued a Remand in February 2017 for the purpose of obtaining updated VA and non-VA treatment records and to afford the Veteran updated VA examinations to determine the severity of his hearing loss and bilateral heel spur disabilities.  Identified records have been obtained.  Updated examinations were conducted.  Accordingly, there is has been substantial compliance with the February 2017 Remand.

Since the February 2017 Remand, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



I. Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1 (2017). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999).

Bilateral Hearing Loss

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing. Lendenman v. Principi, 3 Vet. App. 345 (1992). The rating schedule establishes auditory hearing acuity levels based on average puretone thresholds and speech discrimination. 38 C.F.R. § 4.85 (2017).

Ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations. Ratings for hearing impairment range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by the results of the controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz. To rate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

Hearing tests will be conducted without hearing aids, and the results of testing are charted on Table VI and Table VII. 38 C.F.R. § 4.85, Tables VI, VII (2017). Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86 (2017). When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral for hearing impairment from Table VI or Table VIa, whichever is higher. That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86 (2017).

An adequate evaluation of impairment of hearing acuity rests upon the results of controlled speech discrimination tests, together with tests of the average hearing threshold levels at certain specified frequencies. 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455. The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. Id.   

The assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are made. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

A March 2012 VA audio examination report shows pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
25
25
35
65
38
LEFT
30
15
25
40
28

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 84 percent in the left ear. 

A May 2017 VA audio examination report shows pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
35
30
40
60
41
LEFT
35
35
40
55
40

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear. 

Analyzing the results of the March 2012 evaluation, with mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results, the Veteran's average hearing loss of 38 decibels in the right ear, 28 decibels of hearing loss in the left ear, together with hearing discrimination scores of 94 percent in the right ear and 84 percent in the left ear, results in Level I impairment in the right ear and Level II in the left ear under Table VI. A Level I impairment in the right ear combined with Level II impairment in the left ear is not a compensable hearing loss. 

Analyzing the results of the May 2017 evaluation, with mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results, the Veteran's average hearing loss of 41 decibels in the right ear, 40 decibels of hearing loss in the left ear, together with hearing discrimination scores of 92 percent in the right ear and 92 percent in the left ear, results in Level I impairment in the right ear and Level I in the left ear under Table VI. A Level I impairment in the right ear combined with Level I impairment in the left ear is not a compensable hearing loss. 

At no time during the appeal period were each of the four hearing thresholds 55 decibels or greater, so no provision of 38 C.F.R. § 4.86, used to evaluate exceptional patterns of hearing impairment, is applicable. 38 C.F.R. § 4.86(a) (applicable where all pure tone threshold levels were 55 dB or higher at 1000, 2000, 3000 and 4000 Hz), 38 C.F.R. § 4.86(b) (applicable where the pure tone threshold is 70 dB or more at 2000 Hz). 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating than the initial noncompensable evaluation currently assigned, since each audiometric examination results in a noncompensable rating. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The audiometric results of each examination disclose that the Veteran's hearing loss is noncompensable under the schedular criteria. The evidence is not in equipoise to warrant a higher evaluation. 38 U.S.C.A. § 5107(b) (2017). 

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014). In this case, the Board finds that the preponderance of the evidence is against the claim of entitlement of a compensable rating for bilateral hearing loss. Therefore, the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Left and Right Heel Spurs

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2017). The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups. DeLuca v. Brown, 8 Vet. App. 202   (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on that basis, pain itself does not constitute functional loss. Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion. However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance. 38 C.F.R. §§ 4.40, 4.45 (2017). Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2017). Therefore, painful motion should be considered to determine whether a higher rating is warranted on that basis, whether or not arthritis is present. Burton v. Shinseki, 25 Vet. App. 1 (2011).

The RO has assigned the Veteran's left and right heel spurs initial non-compensable ratings prior to April 25, 2017, and 10 percent ratings thereafter under Diagnostic Code5284. 38 C.F.R. § 4.71a (2017). 

As there is no specific diagnostic code for heel spurs, it may be rated (by analogy) under 38 C.F.R. § 4.71a, 5284 (as other foot injury).  See Copeland v. McDonald, 27 Vet. App. 333, 338 (2015) (held that the plain meaning of the word "injury" limits the application of Diagnostic Code 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions (thus rejecting Appellant's argument that DC 5284 is a "catch-all provision" and holding that the Secretary's interpretation of "injury" was entitled to deference).  

Diagnostic Code 5284 applies to foot injuries (other) and provides a rating of: 10 percent for a moderate injury; 20 percent for a moderately severe injury; 30 percent for a severe injury; and 40 percent for actual loss of use of the foot.

An April 2012 VA examination report shows that the Veteran was diagnosed bilateral heel spurs as well as plantar fasciitis.  The foot condition was found not to affect the Veteran's ability to work. The Veteran reported bilateral heel pain.  

A May 2017 VA examination report shows that the Veteran was diagnosed with right and left heel spurs. No other foot conditions were diagnosed. The Veteran reported that he had pain and flare-ups of pain. The Veteran reported that functional impact was an inability to walk for a prolonged period of time and tenderness. The examiner characterized the severity of the conditions as moderate with chronically compromise weight bearing. The foot condition was noted to require arch supports and custom orthotics. Pain on movement, pain on weight-bearing, and pain on non-weight bearing were noted by the examiner. Increased pain with prolongs standing was reported bilaterally with repetitive use and during flare-ups. 

With regards to whether a compensable ratings are warranted prior to April 25, 2017 for bilateral heel spurs under Diagnostic Code 5284, the Board finds that compensable ratings are not warranted under that Diagnostic Code. The March 2012 VA examiner reported that the Veteran had bilateral heel pain caused by his heel spurs and that there was no affect in his ability to work. For the bilateral heel spurs to warrant a compensable rating, it would have to be shown that the disabilities were of a moderate severity. The examiner did not report that the heel spurs were of a moderate severity as pain with no functional impact was reported. 

However, in consideration of DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2017), and after resolving all doubt in his favor, the Board finds that compensable ratings of 10 percent are warranted prior to April 25, 2017.  The Veteran has consistently reported painful feet and heels when walking due to the heel spurs.  Such is sufficient to find moderate impairment of his heel spur disability.  

Therefore, the Board finds that ratings of 10 percent but not higher, for left and right heel spurs are warranted prior to April 25, 2017. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding whether the Veteran's bilateral heel spurs meet the criteria for a rating in excess of 10 percent, the Board finds that the evidence does not support higher ratings. The Veteran's bilateral heel spurs do not approximate moderately severe impairment which is required for a higher 20 percent evaluation under Diagnostic Code 5284. The objective evidence of record which includes the April 2017 VA examination report does not indicate that criteria for a higher rating under Diagnostic Code 5284 are evidenced. To the contrary, the examiner specifically determined that the level of disability was "moderate". In that regard, the medical evidence of record indicates that the Veteran's bilateral heel spurs does not result in abnormal gait or station and he does not use any assistive devices other than orthotics for the disability. The totality supports the finding of moderate impairment.  

In evaluating the Veteran's level of disability, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. During this period, the Veteran complained of pain to include when walking and prolonged stand, which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The medical evidence, to include the VA examination reports, has attributed these symptoms to the Veteran's bilateral heel spurs. Therefore, these factors, and their resulting functional limitation, are fully contemplated by the current 10 percent rating. The Board finds the assigned rating encapsulates the Veteran's current symptoms. 38 C.F.R. §§ 4.40, 4.45, 4.59. 

Accordingly, the Board finds that a 10 percent rating is warranted for the Veteran's bilateral heel spurs prior to April 25, 2017, and a rating in excess of 10 percent is not warranted for the entire appeal period.


II. Service Connection-Tinnitus

The Veteran reports that he began experiencing the onset of tinnitus during service following noise exposure while working near the flight line. That noise exposure has been conceded by VA.  He further states that the tinnitus has remained consistent since that time.  The Veteran is competent, as a layperson, to testify as to presence of symptoms such as ringing in his ears. Charles v. Principi, 16 Vet. App. 370 (2002).  There is also no reason to doubt his credibility on this matter.  Accordingly, the Board finds that service connection for tinnitus is warranted.  See 38 C.F.R. § 3.303(a) (2017).

The Board acknowledges that March 2012 VA audiological examination report, which was overall negative.  However, as that opinion was flawed, it will not be discussed in any further detail.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied. 

Entitlement to an initial 10 percent rating for right heel spurs but no higher during the entire appeal period is granted.  

Entitlement to an initial 10 percent rating for left heel spurs but no higher during the entire appeal period is granted. 

Entitlement to service connection for tinnitus is granted.







REMAND

The Board finds that additional development is required before the claims on appeal can be decided. 

In the September 2017 JMR, the parties agreed that VA examination reports addressing the issues of service connection for a lumbar spine disability, chronic sinusitis, prostate hypertrophy, and cluster headaches were inadequate. The parties determined that VA examiners did not consider the Veteran's lay statements of continuity of symptomatology for the claimed conditions. Accordingly, the Board finds it necessary to remand these matters for the Veteran to be scheduled for new VA examinations and the examiners must provide etiological opinions that consider Veteran's reports of continuity of symptomatology of various disabilities.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by qualified medical professionals to determine the nature and etiology of his lumbar spine disability, chronic sinusitis, prostate hypertrophy, and cluster headaches. The examiner must review the claims file and must note that review in the report. All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail. A complete rationale for any opinion expressed should be provided. The examiner is asked to provide responses to the following:

a) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed lumbar spine degenerative joint disease was incurred in or is otherwise related to service. The examiner must consider the Veteran's statements regarding onset and statements regarding the continuity of symptomatology. 

b) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed chronic sinusitis was incurred in or is otherwise related to service. The examiner must consider the Veteran's statements regarding onset and statements regarding the continuity of symptomatology. 

c) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed prostate hypertrophy was incurred in or is otherwise related to service. The examiner must consider the Veteran's statements regarding onset and statements regarding the continuity of symptomatology. 

d) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed cluster headache condition was incurred in or is otherwise related to service. The examiner must consider the Veteran's statements regarding onset and statements regarding the continuity of symptomatology. 

2. Then, readjudicate the claims. If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


